Title: To Benjamin Franklin from Madame Brillon, 4 March [i.e., April]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin



ce 4 mars [i.e., April 4, 1784] a paris

Je vous dois mil remercimens mon bon papa de votre joli billét et de votre lettre aux auteurs du journal de paris, mais je vous en devrés deux mil, si vous y joignés l’avis a Ceux qui veulent passer en amérique, j’éspérois aller vous le demander aujourd’hui et m’etablir pour six ou sept mois a passy mais mon pauvre mari a la goutte aux deux jambes, et la guérison de cétte mauditte goutte peut seule nous rendre notre libérte; priés pour lui mon bon papa tout hérétique que vous estes, j’ai plus de foi en vos priéres qu’en toutes celles de nos dérviches; adieu mon ami aimés moi bien et comptés que de toutes célles qui vous ont aimés et vous aiment aucunes ne vous aime autant que moi;
Mil hommages de toute ma famille et complimens a mr votre fils; je lui en veut bien a mr votre fils ainsi qu’au grand voisin et ils doivent bien sçavoir pourquoi.
  
Addressed: A Monsieur / Monsieur Benjamin Franklin / ambassadeur des états unis de / L’amérique / a Passy
